DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Election/RestrictionsClaim 1 is allowable. The restriction requirement among different species, as set forth in the Office action mailed on 12-07-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 3 is withdrawn.  Claim 3, directed to a species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-20, directed to different inventions are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

s 16-20 directed to an invention non-elected without traverse.  Accordingly, claim 16-20 are been cancelled.
                                              EXAMINER’S AMENDMENTAuthorization for this examiner’s amendment was given in an interview with Ellen Schwab (248-380-9300 Ext. 107) on 7-8-2021.
The application has been amended as follows: 
(Currently Amended) A method of forming a separator for a lithium-ion battery, the method comprising: arranging a polymer film in contact with a sacrificial layer to form a cutting stack; wherein the polymer film includes a ceramic material disposed on a porous polyolefin sheet; disposing the cutting stack between a first vitreous substrate and a second vitreous substrate; applying an infrared laser to the cutting stack through the first vitreous substrate to generate heat at the sacrificial layer; accumulating heat at the sacrificial layer rather than at the polymer film such that the sacrificial layer absorbs heat generated by the infrared laser without chemically degrading or melting the polymer film; transferring heat from the sacrificial layer to  wherein the ceramic material is transparent to the infrared laser;
Claims 3, 16-20 are cancelled. 
No other amendments to the remaining claims are being proposed.
                                                              Allowable Subject Matter
Claims 1, 3 & 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3 and 7-15, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Juestel et al. (WO-2018/059,971, hereinafter Juestel) as instantly claimed is that while the prior art Juestel The invention relates to a method for producing a film stack for a battery cell, having the following steps: providing a separator film (4) with at least one first layer (6), which has a polyolefin, and at least one ceramic layer (8), removing the ceramic layer (8) at defined locations (10) of the separator film (4) by means of a laser, (Abstract). However, Juestel does not show implementing a sacrificial layer such that accumulating heat is done at the sacrificial layer rather than at the polymer, such that the sacrificial layer absorbs heat generated by the infrared laser without chemically degrading or melting the polymer nor does Juestel express that the ceramic material is transparent to the infrared laser, instead Juestel express the opposite and cuts the ceramic material directly with the laser.                   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                   
                                                             Conclusion

Joo et al. (US-2018/0,337,379) teaches a means for fabricating and implementing a variety of porous separator materials, (Abstract). Including ceramics, polymers and sacrificial layers. However, the separators are fabricated without the use of a laser or any type of electromagnetic illumination, instead a gas controlled electrospray process is provided as a means for forming the separators. Resulting in the ceramic component not being removed in the fashion as instantly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741